Citation Nr: 1746459	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-03 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1980 to September 2000. 

This matter is before the Board of Veterans' Appeals (Board) from a June 2011. rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The matter was previously before the Board in February 2016, where the issue was remanded for further development.  In addition, the Board combined the Veteran's separate service connection claims of anxiety and insomnia and recharacterized them as an acquired psychiatric disability, to include anxiety, depression, panic disorder with agoraphobia, and insomnia.  See Clemons v. Shinseki, 23 Vet. App. 1, (2009) (the scope of the claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Board granted the combined issue in the underlying February 2016 decision.  As this is considered a full grant of the benefit sought on appeal, the Veteran's service connection claim for insomnia is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


 REMAND

While the Board regrets further delay, remand is required to obtain an additional VA examiner's opinion to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran contends that service connection is warranted because he had sleep apnea symptoms of fatigue during service.  Alternatively, the Veteran has asserted that his sleep apnea is aggravated by his service-connected allergic rhinitis, acquired psychiatric disorder, and costochondritis.  In the Board's previous February 2016 decision on this matter, the issue was remanded to obtain a VA examiner's medical opinions on the Veteran's contentions.  Opinions were provided in March 2017.

As to direct service connection, the March 2017 examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by his active service, explaining that medical records shows no complaints, diagnosis or treatment for obstructive sleep apnea while on active duty.  However, while the examiner noted an October 1999 service treatment record (STR) indicating that the Veteran was feeling fatigued while performing his exercise routines, this was not addressed in the examiner's opinion.  In addition, a June 1997 STR notes the Veteran as having a "run down" appearance.  An undated STR noted the Veteran reporting sleepiness in traffic.  The Board notes that the latter STR indicates that the Veteran was 29 years of age at the time of the report, thus coinciding with a time period in service between 1990 and 1991.  The VA examiner's opinion also fails to address these additional records.

Moreover, the Board notes the Veteran's various statements, including a submitted "buddy statement" from the Veteran's spouse, asserting that his sleep apnea symptoms began in the 1980s.  Any lay evidence concerning the onset of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  The VA examiner failed to discuss the Veteran's lay statements regarding experiencing symptoms of sleep apnea in service.  

Further, the record reflects newly received evidence pertaining to the Veteran's assertion that his sleep apnea may be related to his service-connected disabilities, in particular allergic rhinitis (currently rated as chronic sinusitis), including opinions of the Veteran's private physicians, as well as medical articles regarding the relationship between allergic rhinitis and sleep disorders.  While these opinions favor the claim the underlying rationale is unclear to the Board.  Essentially, the opinions seems to state that the Veteran has symptoms from his rhinitis which make sleeping difficult, but it is unclear if this is an actual increase in severity of the sleep apnea or instead separate problems that affect sleep.  The Board notes that the Veteran has also asserted that his allergic rhinitis prevents proper use of his CPAP machine.  

Finally, while the examiner addressed the Veteran's theory of entitlement that his sleep apnea was aggravated by his service-connected acquired psychiatric disorder or allergic rhinitis, no opinion was provided as to the relationship between the Veteran's sleep apnea and his service-connected costochondritis.  

Thus, remand is necessary so that additional opinions may be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any remaining outstanding treatment records relevant to his sleep apnea claim.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.

2.  After the above is completed to the extent possible, send the claims file to a physician, other than the previous examiner, with appropriate medical expertise to provide additional VA medical opinions regarding the etiology of the Veteran's sleep apnea.  The physician is asked to address the following:

a. Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diagnosed sleep apnea had its onset during military service or is otherwise causally or etiologically related to his military service.

The physician should specifically address the Veteran's in-service complaints of fatigue and lay assertions that his sleep apnea symptomology began in service.

b. Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was aggravated (i.e., permanently worsened beyond its natural progression) by his service-connected costochondritis, acquired psychiatric disorder, or allergic rhinitis/chronic sinusitis. 

The examiner should specifically consider the opinions of the Veteran's private physicians (dated April 2017, June 2016, February 2016, and June 2015), the articles submitted as treatise evidence, and his assertion that his allergic rhinitis/chronic sinusitis prevents proper use of his CPAP machine. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions must be provided.  If the examiner cannot provide any of the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided.

3.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


